To a conviction of the offense of aggravated assault, plaintiffs in error sued out writ of error.
The only contention made as ground for reversal is that the evidence is insufficient to support the verdict. *Page 595 
The evidence was conflicting but the jury within its province resolved the conflicts against the contentions of the accused.
The record discloses substantial evidence to support the judgment and, as the whole record discloses no reversible error, the judgment is affirmed.
So ordered.
Affirmed.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.